Citation Nr: 1435021	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  12-09 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable disability rating for residuals of cancer of the larynx beginning from January 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The Veteran had active service from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which assigned a total (100 percent) schedular rating effective from October 7, 2010, and a noncompensable rating beginning from January 1, 2011.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claim now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any point in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

In his May 2011 notice of disagreement (NOD), the Veteran raised an informal claim of service connection for lost teeth secondary to radiation treatment.  This issue has been recognized by the Agency of Original Jurisdiction (AOJ), but has not been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

Beginning from January 1, 2011, the Veteran's disability involving residuals of cancer of the larynx is shown to be productive of a disability picture that most nearly approximates hoarseness, with inflammation of cords or mucous membrane, but without an exceptional or unusual disability picture.  



CONCLUSION OF LAW

The criteria for assignment of a 10 percent disability rating, but not more, for residuals of cancer of the larynx, are met beginning from January 1, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.97 including Diagnostic Codes 6516, 6819 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran's appeal arises from his disagreement with the initial evaluation assigned following the grant of service connection for the disability on appeal.  He was sent a comprehensive notice letter in November 2010, which provided all requisite information and was sent prior to the April 2011 rating decision on appeal.   Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to a claim whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

Here, VA has met its duty to assist the Veteran in the development of the claim being decided herein because his service treatment records have been obtained and appear to be complete.  His VA treatment records were also obtained.  Also, the Veteran submitted, or VA obtained, those private medical records identified as relevant.  In his April 2012 VA Form 9, he wrote that he "still see[s]" his private doctor "every 2 months."  The claims file contains records from this private doctor only current through January 2011.  His April 2012 statement is not construed as asking VA to obtain further treatment records from the doctor.  Rather, his April 2012 statement is more consistent with his earlier statement from May 2011, where he described this regularity of treatment as a further reason for why a higher rating should be assigned.  Consistent with this interpretation, his representative briefed the case in May 2012 and again in July 2014, but did not request VA to obtain those records from the private doctor.  Without an indication that those records might substantiate the claim (including for a rating higher than that being assigned in herein), remand is not necessary.  
 
2. Duty to Provide Examination/Opinion

The Veteran underwent a VA examination in March 2011 to evaluate the severity of his cancer residuals.  Notably, the VA examiner wrote that he "does not have access to indirect laryngoscopy or fiberoptic examination," so "his vocal cords cannot be seen."  Generally, an examination must express all medical findings in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Moreover, it must be clear from an examiner's statements that "all procurable and assembled data" has been considered, including by obtaining all tests and records that might reasonably illuminate the medical analysis.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

Here, the VA examiner's statement indicates that further testing was needed to fully describe the disability in terms conforming to the rating schedule.  Notwithstanding this deficiency, the Board finds that remand for a new VA examination is not necessary because the Veteran's private medical records contain the results of the missing testing, and it was  performed in January 2011, which was two months prior to the VA examination.  There is no indication that the private findings in January 2011 were not representative of the Veteran's disability two months later in March 2011 (or, in fact, at any time since then).  Accordingly, the evidentiary record contains nearly contemporaneous medical findings that adequately compensate for the deficit in the VA examiner's evaluation.  See, e.g., Carter v. Shinseki, 26 Vet. App. 534, 544-45 (2014); Savage v. Shinseki, 24 Vet. App. 259, 269-71 (2011).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

A.  Applicable Law

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  Id. § 4.3.

A veteran's entire history is to be considered when making a disability determination.   See generally 38 C.F.R. § 4.1; Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009).  However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When an initial rating is on appeal, separate ratings can be assigned for separate periods of time since the effective date of the initial rating.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). Accordingly, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In determining a disability rating, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

B.  Rating Schedule

The Veteran's disability is currently assigned a 100 percent schedular rating from October 7, 2010, followed by a noncompensable (0 percent) schedular rating beginning from January 1, 2011.  These ratings have been assigned under the Schedule of Ratings-Respiratory System, 38 C.F.R. § 4.97, diagnostic code (DC) 6819.

The rating criteria of DC 6819 are as follow:

6819 Neoplasms, malignant, any specified part of respiratory system exclusive of skin growths
100
Note: A rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of §3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals.


The phrase "the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure," refers to the cessation of treatment for the applicable malignant neoplasm of the genitourinary system.  Thus, the 100 percent rating will end as of the date the veteran received final treatment for cancer, the cessation of treatment for the cancer itself, as opposed to treatment for residuals secondary to the cancer or further treatment required as a result of the treatment for the disease.  Tatum v. Shinseki, 26 Vet. App. 443, 447-48 (2014) (discussing DC 7528, prostate cancer).  

Also potentially applicable in this case, as raised by the Veteran (in April 2012) and the Veteran's representative (in July 2014), are DCs 6516 and 6519:

6516 Laryngitis, chronic: 

Hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy
30 
Hoarseness, with inflammation of cords or mucous membrane
10 

6519 Aphonia, complete organic: 

Constant inability to communicate by speech
1100
Constant inability to speak above a whisper
60
Note: Evaluate incomplete aphonia as laryngitis, chronic (DC 6516).


Finally, because the Veteran's disability involves the throat, the criteria of 38 C.F.R. § 4.114, DC 7203 are also reasonably implicated:

7203 Esophagus, stricture of:

Permitting passage of liquids only, with marked impairment of general health
80
Severe, permitting liquids only
50
Moderate
30

C.  Discussion

Before proceeding, it is important to define the period of appellate review in dispute before the Board.  As indicated, the Veteran was originally assigned a 100 percent schedular rating under DC 6819 for the cancer.  This rating was discontinued on December 31, 2010.  The RO did not reduce the evaluation by following the procedure set forth in 38 C.F.R. § 3.105(e), as directed by DC 6819.  Nonetheless, the RO was not required to follow the procedures set forth in § 3.105(e), notwithstanding the nondiscretionary language in DC 6819, because the staged ratings were assigned retroactively.  See Fenderson, 12 Vet. App. at 126; Tatum v. Shinseki, 24 Vet. App. 139, 143 (2010); Singleton v. Shinseki, 23 Vet. App. 376, 380 (2010)

Moreover, the effective dates were otherwise appropriately assigned.  The record on appeal shows that the Veteran's radiation treatment ended on June 15, 2010.  The Veteran underwent the mandatory VA examination in March 2011, and the RO ended the Veteran's total disability rating effective on December 31, 2010.  This latter date is greater than six months after the date his radiation treatment ended (six months from June 15, 2010, was December 15, 2010.)  This sequence of events, while not strictly adherent to the Note of DC 6819, was reasonably necessary because the Veteran did not file his original claim of service connection until October 2010.  Beginning from that time, the RO needed to undertake its duties to notify and assist the Veteran, including the gathering of relevant evidence.  See 38 C.F.R. § 3.159.  Although the Veteran promptly responded, the mandatory VA examination was nonetheless delayed until March 2011 in light of the information-gathering process.  The Board finds that this is a reasonable delay in light of the circumstances of his claim.  

Accordingly, the staged ratings assigned by the RO reasonably comply with the due process requirements established by §3.105(e), as directed by the Note of DC 6819.  

Otherwise, because a rating higher than 100 percent is not assignable for any single service-connected disability, the sole question before the Board concerns whether a compensable rating is assignable at any point beginning from January 1, 2011.    

(1) DC 6516

The Board finds that a 10 percent schedular rating is warranted under DC 6516 beginning from January 1, 2011, for residuals of the Veteran's cancer.

Specifically, as argued by the Veteran's representative in July 2014, the disability picture is reasonably consistent with hoarseness with inflammation of the cords and mucous membrane.  His private doctor found in January 2011 that he had "really no complaints"; physical examination showed "a little ecchymosis on the tip of the uvula." This doctor found "[n]o hoarseness." Nonetheless, the Veteran himself has consistently described (most recently in his April 2012 substantive appeal) that he has "to live with an altered voice from the cancer."  Consistent with his statements, a VA examiner in March 2011 observed "a raspiness to his voice."  On follow-up at VA in May 2011, the Veteran's VA doctor also reported findings involving "some erythema."  

In light of this evidence, the disability picture beginning from January 1, 2011, most nearly approximates hoarseness with inflammation of cords or mucous membrane, which warrants a 10 percent rating under DC 6516.  

A rating of 30 percent is not warranted under DC 6516 because the private doctor in January 2011 performed a fiberoptic examination, which showed "negative" true cords.  Accordingly, there is no evidence of thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy, which would elevate the disability picture to a 30 percent level under DC 6516.  See 38 C.F.R. § 4.97.

(2)  Other Diagnostic Codes

Again, the Veteran has an altered voice resulting from the cancer treatment.  Although this implicates DC 6519, the Veteran does not have a constant inability to speak above a whisper, which is necessary to warrant a compensable rating under DC 6519.  See 4.97.  Otherwise, DC 6519 directs that incomplete aphonia is to be evaluated as laryngitis, chronic, under DC 6516.  Because the Board is assigning a 10 percent rating under DC 6516, the Veteran's altered voice is contemplated by the 10 percent rating assigned.   

Again, the Board also recognizes that the disability involves the Veteran's throat.  However, he has not described any difficulty swallowing, and his private doctor in January 2011 found that he was "without much difficulty eating and drinking."  Likewise, the VA examiner in March 2011 found no abnormality in the neck, and his VA doctor in May 2011 found that he had no complaints dysphagia.  Without an indication that his disability picture involves difficulty swallowing, a higher (or separate) rating is not assignable under 38 C.F.R. § 4.114, DC 7203, regarding stricture of the esophagus.  

In light of the foregoing, the Board finds that the Veteran's disability picture is best contemplated by assignment of a 10 percent rating under DC 6516 beginning from January 1, 2011.  See 38 C.F.R. § 4.97, DC 6819,  Note.  Aside from this staged rating, no further staged rating is warranted.  No other diagnostic code, although several are potentially applicable here, would result in a higher or alternative rating.  In reaching these conclusions above, the Board has resolved all reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

D.  Extraschedular Consideration

The Board's findings above are based on a schedular evaluation. Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

This determination follows a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first of the three steps is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."   Thun, 22 Vet. App. at 115; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  The second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.

Here, the Veteran's disability is predominantly manifested by an altered voice, which is directly compensated by DC 6516-6819.  However, he also has several other complaints.  

First, in his written statements, including in May 2011, he described losing several teeth as a consequence of his radiation treatment.  Extraschedular referral is not warranted on this basis because a claim of service connection for lost teeth is being referred in the Introduction section.  The Board finds that it is in the Veteran's best interest to afford this condition complete development and adjudication.  

Also related, in his May 2011 notice of disagreement (NOD), the Veteran described the emotional effects of his cancer, plus other residuals of the treatment, including that he could not taste food for "months" after the biopsy.  He also described "life altering side effects" involving: a changed voice "that makes it impossible to sing along in church"; mucus collecting in his voice box "mak[ing] it very difficult to get to sleep"; needing to go to treatment with his doctor routinely, including once every four months for the last year before the fifth year, which involves "the [d]octor tak[ing] a lighted scope and go[ing] through your nose to look at your larynx," which "is not a comfortable procedure."  

The Board notes that being unable to sing and having difficulty sleeping are not symptoms of the disability; rather they are examples of how the disability affects the Veteran under the ordinary conditions of daily life, which forms the basis for the schedular ratings assigned.  See 38 C.F.R. § 4.10 (2013).  Moreover, he is also diagnosed with sleep apnea, which contributes to the sleep impairment, but is not a service-connected disability.  Accordingly, extraschedular referral on this basis alone would not be warranted.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The remaining complaints most emphasized by the Veteran-having mucus collecting in this throat and needing to see his doctor frequently-are not directly attributable to any other medical condition.  Accordingly, they may both be considered a manifestation of his service-connected cancer.  However, it is not in dispute that he is retired and, therefore, these factors cannot have caused him to miss work.  Moreover, although he emphasized in his May 2011 and April 2012 statements that he must see his doctor for follow-up every two months, this does not involve frequent periods of hospitalization.  The Board finds, therefore, that the Veteran's disability does not result in marked interference with employment or frequent periods of hospitalization.  See 38 C.F.R. § 3.321(b)(1).   

For these reasons, even if his disability picture was exceptional or unusual, referral for extraschedular consideration would not be warranted.









	(CONTINUED ON NEXT PAGE)

ORDER

A 10 percent disability rating, but not higher, is granted beginning from January 1, 2011, for residuals of cancer of the larynx, subject to the regulations governing the payment of VA monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


